Citation Nr: 1712700	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  06-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability other than dry eye syndrome.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, claimed as secondary to military sexual trauma.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial compensable evaluation for residuals of corneal abrasions, bilateral dry eye syndrome.


REPRESENTATION

Appellant represented by:	[redacted], Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1978 and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, December 2010, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2007, the Veteran testified at a Central Office hearing before an Acting Veterans Law Judge (AVLJ) with respect to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an eye disability and whether service connection for that eye disability was warranted.  Thereafter, the Board issued an August 2007 decision that reopened the eye claim and denied it on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court set aside the portion of the August 2007 decision that had denied the claim of entitlement to service connection for an eye disability and remanded that issue to the Board for reconsideration.  In August 2009, the Board, in turn, remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

While the development requested in the Board's remand was pending, the Veteran and her agent (who is also her spouse) appeared at an additional hearing before the undersigned.  Consequently, the Board determined that a panel of three judges was required to decide this appeal in accordance with 38 C.F.R. § 20.707 and 38 U.S.C.A. § 7102(a).

In April 2011, the panel remanded the Veteran's claim of entitlement to service connection for an eye disability for further development.  The panel also found it necessary to remand the issue of entitlement to a TDIU, which it determined had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Both claims were subsequently returned to the Board, and, in December 2013, the Veteran was offered the opportunity to testify before a third panel member regarding the issue of entitlement to service connection for an eye disability.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  She waived her right to appear at a third hearing in correspondence submitted later that month.

In February 2014, the panel determined that there had not been substantial compliance with the terms of its April 2011 remand.  As a result, it again remanded the issues of entitlement to service connection for an eye disability and entitlement to a TDIU for further development.  In addition, the panel found that the Veteran had filed a timely notice of disagreement (NOD) with the AOJ's December 2010 denial of the issue of entitlement to service connection for PTSD.  It expanded that issue to entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded it for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's claims have once more been returned to the Board, with the exception of one portion of the Veteran's eye claim.  In that regard, in an August 2016 rating decision, the RO granted service connection for a bilateral eye condition it characterized as residuals of corneal abrasions, dry eye syndrome.  Thus, that matter is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, the issue of entitlement to service connection for a bilateral eye condition other than dry eye syndrome remains in appellate status, and the title page has been updated accordingly.

Additionally, the Veteran has since filed an NOD with the initial evaluation the RO assigned for his service-connected dry eye syndrome in August 2016.  As that NOD has not been addressed by the RO to date, the issue of entitlement to an initial compensable evaluation for residuals of corneal abrasions, bilateral dry eye syndrome, has been added to the title page.  See Manlincon, 12 Vet. App. at 240-41.

As a final matter, it appears that action still has not been taken regarding the Veteran's claim for service connection for dental treatment purposes that the Board discussed in its February 2014 remand.  To the extent this claim is not already being developed, it is again referred to the AOJ for adjudication in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, as all issues in this case are being remanded, no part of the decision is a "final determination" for the purposes of 38 U.S.C.A. § 7107(c).  Thus, although hearings by two different judges have been held in connection with the Veteran's claim of entitlement to service connection for an eye disability, single-judge disposition is appropriate at this time.

I.  Hearing Request

Pursuant to 38 C.F.R. § 20.700(a) (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran may request a hearing before the Board at a Department of Veterans Affairs field facility when submitting the Substantive Appeal (VA Form 9) or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2016).

In an August 2016 SOC, the AOJ adjudicated the issue of entitlement to service connection for an acquired psychiatric disorder.  In an August 2016 supplemental statement of the case (SSOC), it adjudicated the issues of entitlement to service connection for a bilateral eye disability other than dry eye syndrome and entitlement to a TDIU.  In September 2016, the Veteran submitted a VA Form 9 on which she had checked the boxes indicating that she wanted to appeal all of the issues listed in the SOC and any SSOCs and that she wanted a Board hearing at a local VA office.  In November 2016, in response to a notification letter from the AOJ informing her that she had been placed on the waiting list for a Travel Board hearing, the Veteran submitted correspondence stating that she would instead accept a video conference hearing.  As a hearing has not been scheduled to date, remand of the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bilateral eye disability other than dry eye syndrome, and entitlement to a TDIU is necessary so that the RO may schedule the requested hearing.  See 38 C.F.R. § 20.704 (2016).

In finding that the Veteran's claim of entitlement to service connection for a bilateral eye disability other than dry eye syndrome must be remanded for a hearing, the Board acknowledges that the Veteran has already testified at two Board hearings in connection with that claim and that, in December 2013 correspondence, she waived her right to testify at a third hearing.  See Arneson, 24 Vet. App. 386.  However, given the history of this case, the content of the Veteran's September 2016 VA Form 9 and accompanying correspondence, and the veteran-friendly nature of the VA adjudication process, the Board finds that she should be afforded the opportunity to testify before a third panel member regarding that issue, in spite of her previous waiver of that right.

Additionally, regarding the claim of entitlement to a TDIU, the Board acknowledges that the December 2013 letter that offered the Veteran an opportunity to testify before a third panel member regarding her eye claim stated that testimony regarding entitlement to a TDIU was taken during a 2010 Board hearing.  However, review of the transcript associated with that hearing does not reflect such testimony.  Notably, the April 2011 Board decision that determined that the issue of entitlement to a TDIU had been raised by the record cited July 2010 correspondence submitted by the Veteran in support of that determination, not hearing testimony.  In any event, as the record does not include testimony on that issue, the Veteran should be given the opportunity to testify regarding her entitlement to a TDIU on remand.

II.  Issuance of an SOC

The Board has also taken jurisdiction over the issue of entitlement to an initial compensable evaluation for residuals of corneal abrasions, bilateral dry eye syndrome, for the limited purpose of ordering corrective action pursuant to 38 C.F.R. § 19.9(c) (2016) (codifying Manlincon, 12 Vet. App. 238).  In that regard, in September 2016, the Veteran filed a timely NOD with the evaluation the RO assigned when it granted service connection for bilateral dry eye syndrome in August 2016, and the RO has not issued an SOC or acknowledged the Veteran's disagreement with that decision to date.  As a result, remand of the issue of entitlement to an initial compensable evaluation for residuals of corneal abrasions, bilateral dry eye syndrome, for issuance of an SOC is required.  See Manlincon, 12 Vet. App. at 239-41.  The Veteran will then have the opportunity to perfect an appeal as to that issue if she so chooses.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to an initial compensable evaluation for residuals of corneal abrasions, bilateral dry eye syndrome.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  Schedule the Veteran for a video conference hearing with a Veterans Law Judge in accordance with her request.  A copy of the letter advising her of the time and date to report for the hearing should be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

